Citation Nr: 0210539	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  01-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The Board also notes that the separate issues of entitlement 
to an increased evaluation for duodenal ulcer disease and 
whether new and material evidence had been submitted to 
reopen a claim for service connection for an anxiety disorder 
were the subject of a November 1997 Board remand.  However, 
the veteran indicated in a December 1998 submission that he 
wanted to withdraw his appeal as to those two issues.  See 38 
C.F.R. § 20.204 (2001).  In any case, in a January 1999 
rating decision, the RO granted service connection for 
generalized anxiety disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current bilateral shoulder disorder is not 
etiologically related to service.

3.  The veteran's current back disorder is not etiologically 
related to service.




CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing the nature, extent, and etiology of 
his claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as which portion of that 
evidence (if any) was to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including arthritis and organic neurological 
disorders, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001). 

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for shoulder and 
back disorders.  However, the Board does note that, in August 
1943, the veteran was injured in a motor vehicle accident and 
sustained several lacerations.

Post-service records reflect that the veteran was treated at 
a VA facility in April 1995 for a possible right rotator cuff 
tear after he "fell down steps" earlier that month.  
Radiological studies from April 1995 revealed a right rotator 
cuff tear, minimal sclerosis of the glenoid, and degenerative 
changes of the cervical spine.  A bilateral rotator cuff tear 
and impingement syndrome were indicated in a July 1995 
medical record.

An August 1999 VA treatment record contains an impression of 
severe osteoarthritis of the acromioclavicular joints 
bilaterally, with bilateral rotator cuff arthropathy.  

An October 1999 private treatment record indicates that the 
level of atrophy and fibrosis in the veteran's rotator cuff 
suggested "a very old and long standing condition."  

In a January 2001 statement, a VA doctor noted that "if the 
patient did incur significant injury to his shoulders" in 
service, "this certainly would be the end result of chronic 
unrepaired rotator cuff injuries, dating back in a man that 
was 20 years old."  However, the doctor also noted that 
"there is no way for me to state that this is the only 
option or make a statement that in fact that it did happen."  

A second VA doctor noted in a March 2001 statement that the 
veteran had degenerative disease of the lumbar spine and that 
the severity of his disease made it likely that it could be 
"attributed to an injury in the past such as the ones he 
received in his accident."  The doctor also noted that this 
disease "took years to develop, but developed more severely 
in his case, possibly because of the underlying injuries." 

Subsequently, in October 2001, the veteran underwent a VA 
orthopedic examination, with an examiner who had an 
opportunity to review the veteran's claims file.  The 
examiner confirmed current bilateral shoulder and back 
disorders but noted that there was no in-service evidence of 
shoulder or back problems.  Rather, the examiner indicated 
that "it seems more likely than not that these symptoms 
started later than military" and that there was no evidence 
that the current disabilities were related to service.  While 
the examiner was unable to completely discount the veteran's 
contentions of in-service causation, he found that "the 
absence of any complaints about back pain in military and for 
several years after military would make it difficult to 
connect these problems to military," as a significant back 
injury would have produced significant symptoms within two or 
three years of the injury.  Similarly, the examiner found 
that it was more likely than not that the veteran would have 
developed the shoulder symptoms even without military 
experiences.  

In this case, the VA opinions from January and March of 2001 
suggest a possibility that the veteran's current bilateral 
shoulder and back disorders could be etiologically related to 
his confirmed motor vehicle accident in 1943, during service.  
However, these doctors were not able to conclusively 
determine such a link, and there is no indication that either 
opinion was based on a claim file review.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  On the other hand, the 
VA doctor who examined the veteran in October 2001 and found 
no link between his disorders and service did review the 
veteran's claims file.  The Board therefore finds that this 
examination report has greater probative value than the two 
other VA doctors' statements.  See generally Winsett v. West, 
11 Vet. App. 420 (1998) (the Court of Appeals for Veterans 
Claims has declined to adopt a "treating physician rule" 
under which a treating physician's opinion would be given 
greater weight than that of a VA or other physician).

The only other evidence supporting the veteran's claim is the 
testimony offered by him and his wife at his October 2000 RO 
hearing and his June 2002 Travel Board hearing.  Both the 
veteran and his wife testified that his bilateral shoulder 
and back disorders were etiologically related to the 1943 
motor vehicle accident.  However, neither witness has been 
shown to possess the requisite credentials, training, or 
other expertise needed to render a competent opinion as to 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  This lay testimony, therefore, 
does not constitute competent medical evidence and lacks 
probative value.

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for a bilateral 
shoulder disorder and a back disorder, and the claims must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 
 

ORDER

The claim of entitlement to service connection for a 
bilateral shoulder disorder is denied.

The claim of entitlement to service connection for a back 
disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

